DETAILED ACTION
	This is in response to communication received on 7/14/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/23/20, and 4/14/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/21 has been entered.
 
Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN in view of Wu et al. US Patent Number 4,898,650 hereinafter WU on claims 1-5, 8 and 12-13 are withdrawn because the independent claim 1 has been amended. 
Claims 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN in view of Burns et al. US Patent Number 6,042,898 hereinafter BURNS. For ease, Examiner will order claims based upon their dependency rather than their numerical order, as claims 3-5 depend from claim 7.
As for claim 1, MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Fe-base alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14), i.e. providing a substrate having a surface to be coated and contaminants ... on the surface ... treating the surface with a laser to the contaminants to produce a cleaned surface on the substrate.
MEEHAN teaches “Airfoil 14 of turbine blade 10 may be formed of a nickel based, cobalt based, iron based superalloy, or mixtures thereof or a titanium alloy” (paragraph 16, lines 3-5), i.e. wherein the substrate is a metallic substrate.
MEEHAN is silent on the term 'as-delivered organics' or 'post-burn out oxides', but as quoted above, Examiner notes that MEEHAN teaches that its laser bean can remove any impurities or other unwanted features.
subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics to post-burn out oxides on the surface.
BURNS teaches “The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy” (column 2, lines 26-30) and “the bond coat 6 should be cleaned” (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
BURNS further teaches a process in which a surface to be coated “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants” (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)” (column 3, lines 33-42), i.e. as-delivered organics on the surface and subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics… on the surface. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing post-burn out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have as-delivered organics and remaining as-delivered organics as the contaminants of MEEHAN, and further to include a step of subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics to post burn-out on the surface because BURNS teaches such processes can carbonize oils and other contaminants prior to other forms of cleaning. 
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
MEEHAN further teaches "The purpose of the cleaning step is to produce a substrate surface free from surface oxides and other contaminants in preparation for deposition of a bondcoat" (paragraph 21, lines 17-19), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Fe-base applying a metallic coating to the cleaned surface.
As for claim 2, MEEHAN teaches "In the next step, bondcoat 18 is deposited (step 36). A preferred deposition method in the prior art process 30 may be a low pressure plasma spray (LPPS). A preferred bondcoat may be NiCrAIY" (paragraph 22), i.e. wherein the metallic coating is applied by plasma spray.
As for claim 6, MEEHAN is silent on further comprising the step of reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface.
BURNS further teaches " I have found that coating life can be 45 improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 45-48) and "The ionized gas stream cleaning process ( e.g., reverse transfer arc process) may take place in any convenient device" (column 4, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising the step of reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface in the process of MEEHAN and WU because BURNS teaches that following a cleaning process with reverse transfer arc process improves coating life.
As for claim 8, MEEHAN teaches "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co ... or mixtures thereof" (paragraph 20, lines 1-3), i.e. wherein the metallic coating is NiCoCrAIY coating.
As for claim 12, MEEHAN teaches "turbine airfoil substrates, which may be nickel based superalloy airfoils such as a turbine blade or vane" (paragraph 21, lines 9-11 ), i.e. wherein the substrate is selected from the group consisting of airfoils. 
As for claim 13, MEEHAN teaches "turbine airfoil substrates, which may be nickel based superalloy airfoils such as a turbine blade or vane" (paragraph 21, lines 9-11 ), i.e. wherein the metallic substrate is made of a material selected from the group consisting of nickel ... based superalloy.
As for claim 7, MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Fe-base alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14), i.e. providing a substrate having a surface to be coated and at least one contaminant ... on the surface ... treating the surface with a laser to remove the at least one contaminant to produce a cleaned surface on the substrate.
MEEHAN is silent on the contaminants being as-delivered organics or post-burn out oxides and reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface… wherein the RTA treating step is carried out for a period of time of less than 3 minutes and at a current of less than 20 amps to produce the cleaned surface.
However, MEEHAN does teach removing impurities.
BURNS teaches “The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy” (column 2, lines 26-30) and “the bond coat 6 should be cleaned” (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
BURNS further teaches a process in which a surface to be coated “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants” (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and at least one contaminant selected from as-delivered organics.
BURNS further teaches the surface “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other at least on contaminant selected from as-delivered organics and post-burn out contaminants. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-burn out oxides from its as-delivered organics.
BURNS further teaches " I have found that coating life can be 45 improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 45-48) and "The ionized gas stream cleaning process ( e.g., reverse transfer arc process) may take place in any convenient device" (column 4, lines 12-14).
Examiner notes that the claim uses open-ended language, thereby having a scope that encompasses further steps of reverse transfer arc process at different amps and periods of time. With this scope in mind, BURNS teaches "Ionized gas stream cleaning involves placing the blade 2 to be cleaned into a vacuum chamber, reducing the pressure 50 inside the vacuum chamber, flowing an inert gas into the vacuum chamber, and striking an arc between an electrode and the blade 2 ... A potential of about 165 V to about 150 V at about O amps between the blade 2 and positive electrode may be used in the process. Once the arc is established, it may be maintained with a potential of about 30 V to about 40 Vat about 75 amps to about 125 amps. Preferably, however, the initial potential will be about 160 Vat about O amps ... Typical times can vary from about 1 minute to about 3 minutes" (column 3, line 49 - RTA treating step that is carried out for a period of time that overlaps with of less than 3 minutes and at a current that overlaps with of less than 20 amps. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to have as-delivered organics and remaining as-delivered organics as the contaminants of MEEHAN such that there is a step of thermally producing those post-burn out oxide and further including a step of reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface wherein the RTA treating step is carried out for a range that overlaps with a period of time of less than 3 minutes and at a current in a range that overlaps with of less than 20 amps to produce the cleaned surface because BURNS teaches such processes can carbonize oils and other contaminants prior to other forms of cleaning and that including the following a cleaning process with reverse transfer arc process improves coating life.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the thermal/pyrolysis followed with an RTA cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were 
MEEHAN teaches “Airfoil 14 of turbine blade 10 may be formed of a nickel based, cobalt based, iron based superalloy, or mixtures thereof or a titanium alloy” (paragraph 16, lines 3-5), i.e. wherein the substrate is a metallic substrate.
	As for claim 7, MEEHAND is silent on wherein the contaminant is the as-delivered organics, and wherein the treating step comprises applying the laser to the as-delivered organics to produce the cleaned surface.
However, MEEHAN does teach removing impurities.
BURNS further teaches a process in which a surface to be coated “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants” (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)” (column 3, lines 33-42), i.e. the contaminant is the as-delivered organics, and wherein the cleaning removes the as-delivered organics to produce the cleaned surface. post-burn out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have wherein the contaminant is the as-delivered organics, and wherein the treating step comprises applying the laser to the as-delivered organics to produce the cleaned surface in the process of MEEHAN because BURNS teaches such contaminants form on the surfaces of turbines and cleaning processes can carbonize those organics oils and other contaminants prior to other forms of cleaning. 
As for claim 4, MEEHAN is silent on wherein the contaminant is the post-burn out oxides produced by heat treating the as-delivered organics and wherein the treating step comprises applying the laser to the post-burn out oxides to produce the cleaned surface.
BURNS teaches “The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy” (column 2, lines 26-30) and “the bond coat 6 should be cleaned” (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
BURNS further teaches a process in which a surface to be coated “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)” (column 3, lines 33-42), i.e. wherein the contaminant is the post-burn out oxides produced by heat treating the as-delivered organics. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-burn out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have wherein the contaminant is the post-burn out oxides produced by heat treating the as-delivered organics in the process of MEEHAN such that the treating step comprises applying the laser to the post-burn out oxides to produce the cleaned surface because BURNS teaches such processes can carbonize oils and other contaminants prior to other forms of cleaning. 
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would 
As for claim 5, MEEHAN is further silent on wherein the contaminant is both the as-delivered organics and the post-burn out oxides, and wherein the treating step removes the organics and the oxides from the surface.
BURNS teaches “The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy” (column 2, lines 26-30) and “the bond coat 6 should be cleaned” (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
BURNS further teaches the surface “should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)” (column 3, lines 33-42), i.e. wherein the contaminant is both the as-delivered organics and the post-burn out oxides, and wherein the treating step removes the organics and the oxides from the surface. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-burn out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have wherein the contaminant is both the as-delivered organics and the postburnout oxides, and wherein the treating step removes the organics and the oxides from the surface as the contaminants of MEEHAN, because BURNS teaches such organics appear on the surfaces of turbines and that burning such organics can produce oxides and such processes can carbonize oils and other contaminants prior to other forms of cleaning. 
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN and Burns et al. US Patent Number 6,042,898 hereinafter BURNS as applied to claim 1 above, and further in view of Hu US PGPub 2007/0264523 hereinafter HU.
As for claim 9, MEEHAN and BURNS are silent on wherein the surface comprises a single crystal alloy material.
HU teaches "There is provided a method for depositing a modified MCrAIY coating on a turbine blade tip" (abstract, lines 1-2).
HU further teaches "The MCrAIYX coating achieves excellent bonding to the superalloy substrate, including single crystal superalloys, and thus provides improved performance due to enhancing corrosion and oxidation resistance" (paragraph 13, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the surface comprises a single crystal alloy material in the process of MEEHAN and BURNS because HU teaches that such an alloy has improved performance.
Claim 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN and Burns et al. US Patent Number 6,042,898 hereinafter BURNS as applied to claim 1 above, and further in view of Wu et al. US Patent Number 4,898,650 hereinafter WU, Chaplick et al. US PGPub 2007/0224768 hereinafter CHAPLICK and Coddet et al. US Patent Number 5,688,564 hereinafter CODDET.
As for claim 10, MEEHAN and BURNS is silent on wherein the treating step comprises applying the laser at a laser spot size on the substrate of between 0. 700 and 2.4 mm in diameter, power between 500 and 1,000 W, pulse duration of between 50 and 100 ns, pulse overlap of between 40 and 60%, and energy pulse of between 30 and 100 mJ.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14).
WU teaches "A method of cleaning a metal surface by means of a laser to improve .the surface characteristics, prior to plating" (abstract, lines 1-3).
WU further teaches "Said laser treatment is for the purpose of cleaning said metal surface to remove oxides and embedded organic and inorganic contaminants, whereby to improve its contact properties" (column 3, lines 6-10).
WU further teaches "By the appropriate and careful selection of a laser 45 pulse imaged onto said substrate surface, it was discovered that such surface was significantly cleaned to enable suitable plating thereof" (column 3, lines 45-47) and further teaches a pulse width of 3-100 nanosecond (column 3, lines 50-60), i.e. a pulse duration that overlaps with of between 50 and 100 ns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
pulse duration that overlaps with of between 50 and 100 ns from the surface of its substrate because WU teaches that debris removable by a laser using that duration is suitable to clean a surface for later processing.
CHAPLICK teaches "a method and apparatus delivers pulsed laser energy to a damage-sensitive surface" (abstract, lines 1-2).
CHAPLICK teaches "Laser pulse damage is caused by energy being deposited, adjacent in time and space, on and into the substrate. The degree of damage is partly dependent on the thermal energy half-life or residence time measured in milliseconds. As each pulse is deposited, some energy is stored in the substrate or the contaminate layer being removed from the substrate, and begins to dissipate over time. Since solid state pulsed lasers can deposit pulses at repetition rates of 10 kHz to 100 kHz, with individual pulse energies of 0.1-1.0 mJ, significant heat energy can be accumulated in the substrate. As sequential pulses are deposited, the energy accumulates to exceed the damage threshold of the substrate. This is the reason that primary applications for the YAG solid state pulsed lasers include micromachining, including very tough materials such as stainless steel" (paragraph 6).
CODDET teaches "A process and apparatus for the preparation and coating of the surface of a substrate by thermal projection" (abstract, lines 1-2) and provides examples of paramters in column 4, lines 65 - column 5 lines 5.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the laser spot size, the pulse duration, the power of the laser, the pulse overlap, and the energy pulse such that a cleaned, undamaged Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 11, MEEHAN is silent on wherein the laser treating step comprises pulsing the laser as a nanosecond laser at up to 1 kW perpulse, at a laser spot size on the substrate of about 1.5 mm.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14).
WU further teaches "By the appropriate and careful selection of a laser 45 pulse imaged onto said substrate surface, it was discovered that such surface was significantly cleaned to enable suitable plating thereof" (column 3, lines 45-47) and further teaches a pulse width of 3-100 nanosecond (column 3, lines 50-60), i.e. a pulse duration that overlaps with of between 50 and 100 ns.
CHAPLICK teaches "a method and apparatus delivers pulsed laser energy to a damage-sensitive surface" (abstract, lines 1-2).
CHAPLICK teaches "Laser pulse damage is caused by energy being deposited, adjacent in time and space, on and into the substrate. The degree of damage is partly dependent on the thermal energy half-life or residence time measured in milliseconds. 
CODDET teaches "A process and apparatus for the preparation and coating of the surface of a substrate by thermal projection" (abstract, lines 1-2) and provides examples of paramters in column 4, lines 65 - column 5 lines 5.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the spot size, the power and the pulse of the laser such that a cleaned, undamaged surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN, Wu et al. US Patent Number 4,898,650 hereinafter WU and Burns et al. US Patent Number 6,042,898 hereinafter BURNS on claim 6 and 7 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN, Wu et al. US Patent Number 4,898,650 hereinafter WU and Hu US PGPub 2007/0264523 hereinafter HU on claim 9 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN, Wu et al. US Patent Number 4,898,650 hereinafter WU, Chaplick et al. US PGPub 2007/0224768 hereinafter CHAPLICK and Coddet et al. US Patent Number 5,688,564 hereinafter CHAPLICK on claim 10-11 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/14/21 with respect to claim 7 and 3-5 have been fully considered but they are not persuasive.
Applicant's principal argument(s) is/are:
(a) The amendment makes clear that the intent is to keep the RTA at less than 3 minutes and less than 20 amps.
Please consider the following remarks in answer:
(a) Examiner respectfully disagrees. The claims do not require that the RTA treating step is KEPT at a current of less than 20 amps for less than 3 minutes. As written, the claim only requires that the RRTA have a period of time of less than 3 minutes and a current of less than 20 amps--there is nothing in the language that suggests the 20 amps is maintained throughout that 3 minutes. Because of the open-ended transition phrase of 'comprising', the claim allows for unrecited elements and steps such as RTA steps in which a high current is used after achieving the 20 amps. 
Applicant's arguments are not considered persuasive as they are not germane with the scope of the claim.
However, if Applicant amends the claim such that the RTA treating step is kept at a current of less than 20 amps for less than 3 minutes, Examiner would be able to consider the arguments and its persuasiveness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.